UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 04-6830




In Re:    EDNA MARIE HICKS,

                                                          Petitioner.



On Petition for Writ of Mandamus. (CR-99-195-DKC; CA-02-2235-DKC-8)


Submitted:   August 18, 2004             Decided:   September 8, 2004


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Edna Marie Hicks, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Edna Marie Hicks petitions this court for a writ of

mandamus to compel the district court to rule on her pending motion

under 28 U.S.C. § 2255 (2000).      The granting of a writ of mandamus

is a drastic remedy to be used in extraordinary circumstances.             In

re Beard, 811 F.2d 818, 826 (4th Cir. 1987).          Hicks’ petition does

not set forth exceptional circumstances as would warrant the

issuance of a writ of mandamus at this time.            We note, however,

that no significant action has been taken in the district court for

over seven months.

            Accordingly, we deny Hicks’ mandamus petition without

prejudice to her refiling it should the district court fail to act

within a reasonable time.     We grant Hicks’ application to proceed

on appeal in forma pauperis and dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                          PETITION DENIED




                                   - 2 -